DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Nov 2022 has been entered.



Response to Amendment  / Arguments
Applicant’s amendments to the independent claims raises a combined and related 112(b) and 112(a) issues.  It is respectfully noted that Applicant did not indicate in the Remarks where there is support in the specification for the claim amendments.  The examiner has reviewed the specification multiple and repeated times in an effort to find support and/or clarity for the amended independent claims, and has not been successful with either.  Accordingly, the amended claims stand rejected under 112(a) and (b).  Regarding the prior art rejections, Applicant’s amendments Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please see remainder of this official action for details. 




Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claim 1 (similar analysis applies to independent claim 17, Applicant amended claim 1 to recite the following, in part: 

	…setting a first configuration value in a corresponding GPU register for each of the plurality of GPUs or random access memory to configure the plurality of GPUs for performing the geometry testing using a plurality of commands in a command buffer, 
	wherein the first configuration value is set externally from execution of the command buffer;
	in a first pass of the command buffer in a frame period by each of the plurality of GPUs, executing a first group of commands of the plurality of commands to set a first GPU state configuring each of one or more shaders executed by the plurality of GPUs to perform the geometry testing on the plurality of pieces of geometry of the image frame based on the first configuration value, 
	wherein execution of a command in the first group of commands is skipped based on the first configuration value as not being required for setting the first GPU state used for performing the geometry testing; 
	in the first pass of the command buffer in the frame period by each of the plurality of GPUs, executing remaining commands in the plurality of commands to perform geometry testing by the each of the one or more shaders executed by the plurality of GPUs on the plurality of pieces of geometry of the image frame based on the first GPU state to generate information regarding each piece of geometry and its relation to each of the plurality of screen regions for the image frame;  
	setting a second configuration value to the corresponding GPU register for each of the plurality of GPUs or the random access memory to configure the plurality of GPUs for performing rendering of the image frame using the plurality of commands in the command buffer, 
	wherein the second configuration value is set externally from execution of the command buffer; 
	in a second pass of the command buffer in the frame period by each of the plurality of GPUs, executing the first group of commands to set a second GPU state configuring the each of the one or more shaders executed by the plurality of GPUs to perform the rendering of the image frame based on the second configuration value, 
	wherein execution of the command in the first group of commands is performed based on the second configuration value as being required for setting the second GPU state used for performing the rendering of the image frame; and 
	in the second pass of the command buffer in the frame period by each of the plurality of GPUs, using the information generated for each of the plurality of pieces of geometry of the image frame when executing the remaining commands in the plurality of commands to perform rendering of the plurality of pieces of geometry of the image frame by the each of the one or more shaders executed by the plurality of GPUs to render the image frame,

	Applicant does not indicate in its Remarks where there is support for the claim amendments.  That being said, the examiner reviewed the specification multiple times and arrived at the following results:
configuration value” is nowhere in the specification.  But Applicant added this as a claim feature in the form of: “first configuration value” and “second configuration value”. 
“GPU register” appears exactly once in the specification. See para. 182. This indicates that the configuration value can either be 0 (means that geometry pretesting should occur) or 1 (means that rendering should occur), all in the context of an interleaved traversal of a command buffer. “That is, the commands in the command buffer 1300A may be configured for geometry pretesting 1391 or rendering 1392” (quoting para. 182). 
Therefore, in claim 1, the portion “in the first pass of the command butter….executing remaining commands in the plurality of commands to perform geometry testing…based on the first GPU state” both has no support in the specification and is unclear (see 112(b) rejection below).  The GPU state either says perform the pretesting or don’t.  The specification does not support, in the context of a “configuration value”, as now claimed by Applicant, spitting commands to perform geometry testing into a first group and remaining.  
The same issues exist regarding the second pass of claim 1. 
Re: the second pass of claim 1, there is also no “first group of commands” based on the second configuration value, and “remaining commands” to perform rendering, because here, presumably the second configuration value is 1, meaning that rendering should occur, full stop. 

The specification describes a binary either/or register value when it comes to performing geometry pretesting, or rendering (if the value is 0, geometry pretesting; if it is 1, then rendering).  Therefore, there are no “remaining commands to perform geometry testing”.  For Applicant’s claim 1 to have support from the specification, claim 1 is basically describing what happens in paragraph 182, whereby GPU register values of 1 or 0 are set, externally from execution of the command buffer.  When it is a 0, then pretesting should occur. When it is a 1, then rendering should occur. Based on this value, the commands in the command buffer are configured either for geometry pretesting, or rendering, full stop.  
	A similar analysis applies to independent claim 11 in the claim feature “setting a first configuration value…” to the end of claim 11.  
	The remaining dependent claims inherit the deficiencies of their parent claims.  
	Although Applicant’s seventy-eight (78) page written description describes many embodiments and inventions, what Applicant is currently claiming in the independent claims is not supported by the specification as filed.  
	Should Applicant disagree, Applicant is requested to please point out and describe with sufficient specificity where there is support for “configuration value” (a term missing from the specification) that is different from what the Examiner asserts; “GPU register” and how there is support.  
	For examination purposes, until response is received from Applicant, the independent claims are being interpreted consistent with the specification as filed, such that the values in the register amount to a Y/N or all or nothing result (yes perform pretesting, or no; the same for rendering). 


Claims 7 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites: the method of claim 6, wherein depending on the state of the first GPU state or the second GPU state, the commands that affect the GPU configuration are interpreted in a plurality of ways.
Since the state can either be 0 or 1 (see above 112(a) rejection, there is no “plurality of ways” that the commands can be interpreted. 
Clarification and correction are required. 





Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 17, please refer to above claim language included with the 112(a) rejection.  
	As mentioned in the 112(a) rejection, for Applicant’s independent claims to have support from the specification, claim 1 is basically describing what happens in paragraph 182, whereby GPU register values of 1 or 0 are set, externally from execution of the command buffer.  When it is a 0, then pretesting should occur. When it is a 1, then rendering should occur. Based on this value, the commands in the command buffer are configured either for geometry pretesting, or rendering.  
	Regarding lack of clarity, now in light of Applicant’s amendments, it is unclear/not supported by the application, what exactly is meant by the following:
In the claimed “first pass of the command buffer”, what is “a first GPU state…based on the first configuration value”? This entire claim phrase is indefinite and redundant.  Because the configuration values are binary yes/no propositions (if there is a 0, geometry pretesting should occur), what is the GPU state? How is this different?  
In the claimed “first pass of the command buffer”, for the same reasons, it is indefinite as to what is the “first group of commands” and “remaining commands” that are being executed since, again, the register value of 0 or 1 is all or nothing, either/or. 
The same issues (a) and (b) exist with respect to the “second pass of the command buffer”. 
Also, the “first GPU state” and “second GPU state” as claimed are redundant terms or another way of claiming the same first and second configuration values. Since by Applicant now amending and adding these presumed first and second configuration values, these are the GPU state (is pretesting or rendering going to occur, yes or no). 

The dependent claims inherit the indefiniteness of their parent claims.  Clarification and correction are required. 

Claims 7 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites: the method of claim 6, wherein depending on the state of the first GPU state or the second GPU state, the commands that affect the GPU configuration are interpreted in a plurality of ways.
Since the state can either be 0 or 1 (see above 112(b) and 112(a) rejections, there is no “plurality of ways” that the commands can be interpreted. 
Clarification and correction are required.

Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: independent claim, because of the recent amendments that also raise 112(a) issues, claim 11 is indefinite, unclear and difficult to understand. In the method of claim 11, the beginning of the claim, up to “wherein a first configuration value is set…” is unclear and conflicts with the latter portion of the claim, beginning with that above wherein clause.  For example, the “interleaving” step (which happens before “wherein a first configuration value is set” conflicts with the first and second configuration values, since those values are one way to implement interleaving.  How can both be done as claimed? Where is there claim differentiation? If this is already interleaved, what is the first and second configuration value?   Applicant respectfully seems to have taken bits and pieces of different portions of the written description and made efforts to piece them together into one method, but with respect, the final result is conflicting, unclear and indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-9, 11, 12, 13, 15, 17, 18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tolo, L. O. (2018). Multi-GPU Rendering with Vulkan API (Master's thesis, The University of Bergen) (“Tolo”) in view of Diard-217 (U.S. Patent No. 6,952,217) and Brothers (U.S. Patent Application Publication No. 2016/0358307 A1).

	Regarding claim 1: 
	Tolo teaches: a method for graphics processing (Ch. 1, Introduction and section 2.1.1), comprising. 
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: 
	rendering graphics for an application using a plurality of graphics processing units (GPUs); 
	dividing responsibility for the rendering of geometry of the graphics for a plurality of image frames between the plurality of GPUs based on a plurality of screen regions, each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs; 
	assigning a plurality of pieces of geometry of an image frame to the plurality of GPUs for geometry testing; 
	setting a first configuration value in a corresponding GPU register for each of the plurality of GPUs or random access memory to configure the plurality of GPUs for performing the geometry testing using a plurality of commands in a command buffer, wherein the first configuration value is set externally from execution of the command buffer; 
	in a first pass of the command buffer in a frame period by each of the plurality of GPUs, executing a first group of commands of the plurality of commands to set a first GPU state configuring each of one or more shaders executed by the plurality of GPUs to perform the geometry testing on the plurality of pieces of geometry of the image frame based on the first configuration value, 
	wherein execution of a command in the first group of commands is skipped based on the first configuration value as not being required for setting the first GPU state used for performing the geometry testing; 
	in the first pass of the command buffer in the frame period by each of the plurality of GPUs, executing remaining commands in the plurality of commands to perform geometry testing by the each of the one or more shaders executed by the plurality of GPUs on the plurality of pieces of geometry of the image frame based on the first GPU state to generate information regarding each piece of geometry and its relation to each of the plurality of screen regions for the image frame;  
	setting a second configuration value to the corresponding GPU register for each of the plurality of GPUs or the random access memory to configure the plurality of GPUs for performing rendering of the image frame using the plurality of commands in the command buffer, wherein the second configuration value is set externally from execution of the command buffer; 
	in a second pass of the command buffer in the frame period by each of the plurality of GPUs, executing the first group of commands to set a second GPU state configuring the each of the one or more shaders executed by the plurality of GPUs to perform the rendering of the image frame based on the second configuration value, 
	wherein execution of the command in the first group of commands is performed based on the second configuration value as being required for setting the second GPU state used for performing the rendering of the image frame; and 
	in the second pass of the command buffer in the frame period by each of the plurality of GPUs, using the information generated for each of the plurality of pieces of geometry of the image frame when executing the remaining commands in the plurality of commands to perform rendering of the plurality of pieces of geometry of the image frame by the each of the one or more shaders executed by the plurality of GPUs to render the image based on the second GPU state, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: rendering step, see Tolo, Ch. 1, Introduction and Sections.1.1-1.2.
	Re: dividing responsibility step, see Tolo, Sections 2.2 to 2.3, dividing work among GPUs based on screen regions.  
	Re: assigning step, see also Tolo, sections 2.2 to 2.3, this can be done for geometry testing, such as in the sort-first. See also Section 2.1.1.,”geometry” is part of geometry testing and culling, in combination with Section 2.2 and 2.3, which teaches flexibility with respect to parallel rendering approaches and that there are “multiple ways to configure a multi-GPU system” (see first para. of Section 2.2). Modifying Tolo, in view of itself, such that the dividing is done in advance of assigning for geometry rendering, is all of taught and suggested by Tolo, and would have been obvious and predictable to one of ordinary skill in the art.
	Re: setting a first configuration value….and setting a second configuration value to the end of claim 1, first please see the above 112(a) and (b) rejections as a preliminary matter, and consider the following.  Diard-217 teaches that GPU registers and “configuration values” can set in a corresponding GPU register (see e.g. Abstract, the control value of Diard-217, which determines behavior of GPU, can be stored in a control register of GPU. See also Diard-217, Brief Summary of the Invention. Likewise, in terms of what the behavior is, Brothers teaches that it is known to interleave operations (here, an example is between rendering and compute shader operations, see e.g. para. 18-39 and claim 15). Likewise, command buffers and passes thereof (see Tolo, Sections 3.2.2 to 3.2.3) (Diard-217, Figs. 2A: 215) are known; as are rendering commands or processing commands for frame periods (Diard-217, C4) (Tolo, Sections 2.2-2.4, which also teaches parallel processing, which is also relevant for multiple passes of a command buffer).  Finally, shaders to perform geometry testing and rendering is known (Tolo, Ch. 2). 
	Modifying the applied references, such to include GPU registers having configuration values to indicate the behavior of the GPU, per Diard-217, to configure the GPUs for performing either rendering or geometry testing (both steps taught by Tolo, and in view of Brothers as interleaving of these two operations), whereby the rendering/geometry testing commands are stored in command buffers, per either Tolo or Diard-217, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 2:
	Tolo further teaches: the method of claim 1, wherein the using the information includes: skipping rendering a piece of geometry at a rendering GPU when the information indicates that the piece of geometry does not overlap any screen region assigned to the rendering GPU for object rendering (page. 5, “culling” and Section 2.1.1, this is culling);
	wherein the rendering GPU is one of the plurality of GPUs (see above mapping to claim 1, dividing work including rendering amongst a plurality of GPUs).
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Tolo, to have obtained the above. The motivation would be to streamline rendering to only visible or relevant portions of a screen or frame. 


	Regarding claim 4:
	Tolo further teaches: the method of claim 1, wherein pieces of geometry in the plurality of pieces of geometry are assigned evenly or unevenly throughout the plurality of GPUs, 
	wherein the plurality of pieces of geometry is assigned such that successive pieces of geometry are processed by different GPUs (See Tolo, Sections 2.2 and 2.3, one embodiment in the flexibility of Tolo to assign work to GPUs is the above claim 4; alternatively, this would be a design choice to one of ordinary skill in the art in view of Tolo as Applicant’s specification does not indicate piece allocation as critical to the claimed invention). 
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Tolo, to have obtained the above. The motivation would be to have flexibility in rendering and graphics processing. 


	Regarding claim 5:
	Tolo further teaches: the method of claim 1, wherein a first GPU performs geometry pretesting on more pieces of geometry than a second GPU, or the first GPU performs geometry pretesting while the second GPU performs no geometry pretesting at all.  See mapping to claim 1, 4 and Ch. 2 of Tolo. Without more distinguishing claim features, this is taught by either Diard of Cerny, as a result of the fact that a rendered scene or frame can have variation in images depending on what region, and therefore what GPU is assigned, per Diard. 
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Tolo, to have obtained the above. The motivation would be to have flexibility with the types of images rendered in a frame or scene.  


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein depending on the state of the first GPU state or the second GPU state, when commands in the corresponding portion of the command buffer are executed, the commands cause the output of the information regarding the piece of geometry or cause the output of vertex position and parameter information for use by later one or more rendering stages, wherein the corresponding portion of the command buffer includes the commands of a subroutine that when executed performs the geometry testing or performs the rendering of the image frame depending on which of the first GPU state or the second GPU state is configured for the one or more shaders, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Diard-217 teaches command buffers (see e.g. claim 34, Fig. 2A; 215 and Fig. 2B: 235 and related descriptions, mapping to claim 1 above). These can store commands for GPUs and/or processing in several different embodiments. Id.  Configuring commands such to include subroutines that vary depending on the state of the GPU is also taught by Diard (see mapping above; see also Tolo Ch. 2 for routines and subroutines of graphics processing) and would have been obvious to one of ordinary skill in the art.  Stated differently, command buffers can store a number of rendering commands and sets of rendering data.  The above embodiment of subroutines is one of many examples of command buffer implementation taught by the prior art.  For example, if the first state indicates that geometry is to be rendered, then there will be output of info re: the piece of geometry.  The output of vertex position and parameter information for use by later rendering stages could be for geometry that isn’t to be rendered at that pass, or is still waiting for the first state, or the first state has completed and there is no geometry for that shader stage, etc.  The prior art teaches all of this (see mapping to claim 1).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention, 


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 6, wherein depending on the state of the first GPU state or the second GPU state, the commands that affect the GPU configuration are interpreted in a plurality of ways, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Claim 7 is indefinite with missing pieces that need to be added to clarify what claim 7 is actually referring to, in the event that Applicant disagrees with the examiner’s interpretation. Until clarification, claim 7 is taught/obvious over the mapping to claim 1.   
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention. 


	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: interleaving in a command buffer generation of first information for a first piece of geometry and its relation to the plurality of screen regions and 
	rendering of the first piece of geometry with generation of second information for a second piece of geometry and its relation to the plurality of screen regions and rendering of the second piece of geometry, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art teaches that command buffers are known (see mapping to claim 1).  Re: interleaving, see Brothers (Abstract, claims 1-5, and paras. 21-34). Modifying the applied references, such that interleaving, per Brothers, in a command buffer, is applied to the instructions/commands of claim 1, as mapped above, would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention. 


	Regarding claim 9:
	Diard-217 further teaches: the method of claim 1, wherein hardware contexts are preserved, or saved and restored (see e.g. Abstract, claim 3, claim 5 and C2, line 55 to C3, L15). 
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Diard-217, to have obtained the above. The motivation would be to have greater control over rendering in a multi-processor system. 


	Regarding claim 11:
	Tolo teaches: a method for graphics processing (Ch. 1, Introduction and section 2.1.1), comprising.
	Regarding the remaining features of claim 11, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: 
	rendering graphics for an application using a plurality of graphics processing units (GPUs); 
	dividing responsibility for rendering of geometry of the graphics for a plurality of image frames between the plurality of GPUs based on a plurality of screen regions, each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs; 
	assigning a plurality of pieces of geometry of an image frame to the plurality of GPUs for geometry testing; 
	interleaving in each of the plurality of GPUs a first set of shaders configured to perform geometry testing and rendering in a frame period on a first set of pieces of geometry of the image frame with a second set of shaders configured to perform geometry testing and rendering in the frame period on a second set of pieces of geometry of the image frame, 
	wherein the geometry testing and the rendering on the first set of pieces of geometry performed by the first set of shaders are fully performed in the frame period before the geometry testing and the rendering on the second set of pieces of geometry performed by the second set of shaders, 
	wherein the geometry testing on the first set of pieces of geometry and the geometry testing on the second set of pieces of geometry generate corresponding information regarding each piece of geometry of the image frame and its relation to each of the plurality of screen regions, 
	wherein the corresponding information relating the plurality of pieces of geometry to the plurality of screen regions for the image frame is used by the plurality of GPUs when rendering the plurality of pieces of geometry of the image frame by the plurality of GPUs,
	wherein a first configuration value is set in a corresponding GPU register for each of the plurality of GPUs or random access memory to configure the plurality of GPUs for performing the geometry testing using a first group of commands from a plurality of commands in a first pass of a corresponding portion of the command buffer, wherein the first configuration value is set externally from execution of the command buffer, 
	wherein in the first pass of the corresponding portion of a command buffer by each of the plurality of GPUs, the first group of commands in the corresponding portion of the command buffer is executed to set a first GPU state configuring the first set of shaders to perform the geometry testing on the first set of pieces of geometry based on the first configuration value, 
	wherein execution of a command in the first group of commands is skipped based on the first configuration value as not being required for setting the first GPU state used for performing the geometry testing on the first set of pieces of geometry, 
	wherein a second configuration value is set in the corresponding GPU register for each of the plurality of GPUs or the random access memory to configure the plurality of GPUs for performing rendering of the first set of pieces of geometry using the first group of commands in a second pass of the corresponding portion of the command buffer, 
	wherein the second configuration value is set externally from execution of the command buffer, 
	wherein in the second pass of the corresponding portion of the command buffer by each of the plurality of GPUs, the first group of commands in the corresponding portion of the command buffer is executed to set a second GPU state configuring the first set of shaders to perform the rendering on the first set of pieces of geometry based on the second configuration value, 
	wherein execution of the command in the first group of commands is performed based on the second configuration value as being required for setting the second GPU state used for performing the rendering on the first set of pieces of geometry, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: rendering step, see Tolo, Ch. 1, Introduction and Sections.1.1-1.2.
	Re: dividing responsibility step, see Tolo, Sections 2.2 to 2.3, dividing work among GPUs based on screen regions.  
	Re: assigning step, see also Tolo, sections 2.2 to 2.3, this can be done for geometry testing, such as in the sort-first. See also Section 2.1.1.,”geometry” is part of geometry testing and culling, in combination with Section 2.2 and 2.3, which teaches flexibility with respect to parallel rendering approaches and that there are “multiple ways to configure a multi-GPU system” (see first para. of Section 2.2). Modifying Tolo, in view of itself, such that the dividing is done in advance of assigning for geometry rendering, is all of taught and suggested by Tolo, and would have been obvious and predictable to one of ordinary skill in the art.
	Re: interleaving step and the associated wherein clause (the first wherein clause), see Tolo, Introduction and Ch. 3.  Shaders to perform either and both of the above are taught by Tolo. See also mapping to claim 1 re: frame periods.  Re: interleaving and wherein the first set of shaders is performed before the second set of shaders, see Brothers (Abstract, claims 1-7 and Fig. 4-5, API calls can be grouped together, and dependences can be determined to create an interleaving schedule.  This teaches/suggests the above grouping one set of shaders to perform tasks a second set).  Re: geometry testing and rendering fully performed by each of the first set of shaders, before the geometry testing and rendering by each of the second set of shaders, see the above mapping re: the geometry testing (i.e. such as culling). 
	Modifying the applied references, to have included the multiple GPUs, and shaders (Tolo) in interleaved fashion (Brothers), is all of taught, suggested, and would have been obvious and predictable to one of ordinary skill in the art. 
	Re: wherein the geometry testing…plurality of screen regions clause (the second wherein clause), and wherein the corresponding information…(the third wherein clause) see mapping to claim 2. This applies here as well (i.e. culling operations teach the third wherein clause). 
	Finally, re: wherein a first configuration value is set in a corresponding GPU register…to the end of claim 11, see claim 1.  These features are similar to the features of claim 1 beginning with setting a first configuration value…to the end of claim 1. Thus, the same rationale for rejection applies. 
	The prior art included each element recited in claim 11, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 12: see also claim 2. 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 11, wherein rendering of a piece of geometry in the first set is skipped at a rendering GPU when the information indicates that the piece of geometry in the first set does not overlap any screen region assigned to the rendering GPU for object rendering, 
	wherein the rendering GPU is one of the plurality of GPUs, 
	wherein rendering of a piece of geometry in the second set is skipped at the rendering GPU when the information indicates that the piece of geometry in the second set does not overlap any screen region assigned to the rendering GPU for object rendering, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Claim 12 is very similar to claim 2, with the primary exception in that base independent claim 11 has first sets and second sets, whereas base claim 1 (to claim 2) has a first and second state. So, the above rationale for claim 2 equally applies to claim 12, with modified mapping in the base independent claims.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 13: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 11, wherein the interleaving includes: configuring the first set of shaders of a command buffer to perform geometry testing on the first set of pieces of geometry; 
	performing geometry testing at the plurality of GPUs on the first set of pieces of geometry using the first set of shaders to generate first information regarding each piece of geometry in the first set and its relation to each of the plurality of screen regions; 
	configuring the first set of shaders to perform rendering of the first set of pieces of geometry; 
	skipping rendering a first piece of geometry in the first set of pieces of geometry at a first rendering GPU when the first information indicates that the first piece of geometry does not overlap any screen region assigned to the first rendering GPU for object rendering; 
	configuring the second set of shaders of a command buffer to perform geometry testing on the second set of pieces of geometry; 
	performing geometry testing at the plurality of GPUs on the second set of pieces of geometry using the second set of shaders to generate second information regarding each piece of geometry in the second set and its relation to each of the plurality of screen regions; 
	configuring the second set of shaders to perform rendering of the second set of pieces of geometry; and 
	skipping rendering a second piece of geometry in the second set of pieces of geometry at a second rendering GPU when the second information indicates that the second piece of geometry does not overlap any screen region assigned to the second rendering GPU for object rendering, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Diard-217 teaches command buffers (see Fig. 2A: 215 and mapping to claim 1).  The remainder of claim 13 is one embodiment of a system with multiple GPUs and shaders (mapped in claim 11 and/or claim 1 above), and configured such that geometry testing is performed on some geometry pieces to prior to rendering, also taught by Diard (see mapping to claim 1 or 11), and skipping if there is no overlap (see claim 2 or 12), and doing the same for a second set of shaders (see Tolo, mapped in claim 1 re: shaders). 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


Regarding claim 15: see claim 4. 
	Claim 15 is similar to claim 4 and, thus, the same rationale for rejection applies.


	Regarding claim 17: see also claim 1. 
	Brothers teaches: a computer system (Fig. 1: 100) comprising: a processor; memory coupled to the processor (Fig. 1: 101, 104) and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method for graphics processing (para. 15-16), comprising.
	The method executed in claim 17 corresponds to the method of claim 1.  Thus, the same rationale for rejection applies. It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references such that the method of claim 1 is performed using the system mapped above.  The motivation would be to take advantage of known computing architecture to perform processes. 


	Regarding claim 18: see claim 2. 
	Claim 18 is similar to claim 2. Thus, the same rationale for rejection applies. 

Regarding claim 20: see claim 4. 
	Claim 20 is similar to claim 4 and, thus, the same rationale for rejection applies.

	Regarding claim 21: see claim 5. 
	Claim 21 is similar to claim 5 and, thus, the same rationale for rejection applies. 

Regarding claim 22: see claim 6. 
	Claim 22 is similar to claim 6 and, thus, the same rationale for rejection applies.

	Regarding claim 23: see claim 7. 
	Claim 23 is similar to claim 7 and, thus, the same rationale for rejection applies. 

Regarding claim 24: see claim 8. 
	Claim 24 is similar to claim 8 and, thus, the same rationale for rejection applies.

	Regarding claim 25: see claim 9. 
	Claim 5is similar to claim 9 and, thus, the same rationale for rejection applies. 


Claims 3, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tolo in view of Brothers and Diard-217, and further in view of Biermann (U.S. Patent No. 7,969,444). 

	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: providing the information as a hint to a rendering GPU, wherein the rendering GPU is one of the plurality of GPUs, 
	wherein the information is considered by the rendering GPU if received before rendering of the piece of geometry, 
	wherein the piece of geometry is fully rendered at the rendering GPU when the information is received after rendering of the piece of geometry begins, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Biermann teaches that optionally providing hints to a system that utilized multiple GPUs. Hints are generally not graphics commands buy may provide additional information, and the system has flexibility as to how to apply/use hints (Biermann, C4, last full paragraph).  Modifying the applied references, in view of Biermann, such that the information (mapped in claim 1) is provided as a hint, per Biermann, and if received it will be considered for rendering, as taught/suggested by Biermann, would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 14: see claim 3. 
	Claim 14 is similar to claim 3 and, thus, the same rationale for rejection applies. 

	Regarding claim 19: see claim 3. 
	Claim 19 is similar to claim 3 and, thus, the same rationale for rejection applies


Claims 10, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tolo in view of Brothers and Diard-217 and further in view of Drebin (U.S. Patent Application Publication 2013/0021353 A1),  

	Regarding claim 10:
	The applied references to claim 1 do not proactively teach claim 10. 
	In analogous art, Drebin teaches: the method of claim 1, wherein one or more of the plurality of GPUs are portions of a larger GPU that is configured as a plurality of virtual GPUs (Abstract, claim 1).  Modifying the applied references, such that the multi-GPU system of Diard can be implemented with virtual GPUs, as per Drebin, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 10, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 16: see claim 10. 
	Claim 16 is similar to claim 10 and, thus, the same rationale for rejection applies. 

Regarding claim 26: see claim 10. 
	Claim 26 is similar to claim 10 and, thus, the same rationale for rejection applies.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613